Title: To Thomas Jefferson from Philip Mark, 2 May 1793
From: Mark, Philip
To: Jefferson, Thomas


New York, 2 May 1793. As a citizen and longtime resident of New York soon to return to his native Germany, he offers himself as a consul with the intention of aiding German families there and in America because “some known Organ of communication between the two Countries” is needed on account of the extensive emigration from the Rhine region to the United States. Such an appointment would serve to assist people in remitting property to those presently settled in America and to foster future emigration, but he also wishes to promote the trade already underway between the United States and several cities on the Rhine. He hopes the letter from “Messr. Murray, Sands, Bache, W. Laight and Verplank” will aid his claim, and Senator Rufus King assures him that he will promote the application. Through TJ he asks the President to appoint him consul at Nürnberg in Franconia, Frankfurt am Main, or the Palatine Electorate including the bishopric of Franconia, the countries from which most of the immigrants have come, but an appointment comprehending all these jurisdictions would enable him to be more useful.
